FILED
                           NOT FOR PUBLICATION                               OCT 31 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANTHONY PATTERSON,                               No.   15-55998

              Petitioner-Appellant,              D.C. No. 2:13-cv-04842-MWF

 v.
                                                 MEMORANDUM*
R. PHILLIP GUTIERREZ,

              Respondent-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                  Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and GOULD, Circuit Judges.

      Federal prisoner Anthony Patterson appeals pro se from the district court’s

judgment denying his 28 U.S.C. § 2241 habeas petition challenging a disciplinary

proceeding that resulted in the loss of good conduct time credits. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s denial of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a section 2241 habeas corpus petition, see Tablada v. Thomas, 533 F.3d 800, 805

(9th Cir. 2008), and we affirm.

      Patterson contends that the Disciplinary Hearing Officer relied on

insufficient evidence to find he assaulted his cellmate. Contrary to Patterson’s

contention, the sanctions imposed are supported by “some evidence.” See

Superintendent v. Hill, 472 U.S. 445, 455 (1985). Moreover, the record shows that

the disciplinary proceedings complied with the procedural due process

requirements delineated in Wolff v. McDonnell, 418 U.S. 539, 563-72 (1974). The

district court received and reviewed all materials in the record even though the

materials are under seal. The district court, therefore, properly denied Patterson’s

habeas petition.

      Patterson’s request for counsel is denied.

      AFFIRMED.




                                          2                                    15-55998